Citation Nr: 1504551	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-31 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1972 to May 1975 and from August 1980 to May 1982.  He passed away in June 2005.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision of the Regional Office and Pension Management Center in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Appellant's claim requires further development.

The record does not show that she has been provided with notice regarding the May 2013 formal finding of a lack of information sufficient to corroborate in-country Vietnam service.  She has not been advised of alternate evidence that she could submit to prove that the Veteran stepped in Vietnam, including letters from his friends or family, or pictures.  It is not clear that she understands she has this right, and therefore, this claim must be remanded to give her another opportunity to gather evidence.  

While on remand, an additional search should be made to determine if the Veteran was ever in Vietnam.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Appellant notice advising her that the evidence received in regard to the Veteran's service in Vietnam is insufficient to verify his service, and that attempts to verify his service have been unsuccessful.  Ask her again whether she can provide any more information, including dates and locations, of his service.  Advise her of alternate evidence that could be used to show in-country service, including letters from family or friends, or contemporaneous photographs.  

In the notice, advise the Appellant of her right to be represented by an attorney or a recognized service organization.

Allow her an appropriate period of time to respond to this notice.

2.  After an appropriate period of time, or after receipt of the Appellant's response, please attempt to verify whether the Veteran had any temporary duty orders to Vietnam during his first period of active duty service.  

If the Appellant provides more information regarding the Veteran's service, make another request to verify whether he had any service in Vietnam.

3.  After completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Appellant with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




